Exhibit 10.17

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of February 28, 2012
(together with all schedules and exhibits hereto, this “First Amendment”), is
entered into by and among CCT FUNDING LLC, a Delaware limited liability company
(the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as
administrative agent (in such capacity, the “Administrative Agent” and a Lender
(DBNY and each other Lender party to the Credit Agreement described below, the
“Lenders” and each a “Lender”). Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to such terms in the Credit Agreement
described below.

RECITALS:

A. The Borrower, the Administrative Agent and the Lenders are parties to a
Credit Agreement dated as of August 22, 2011 (the “Credit Agreement” and the
Credit Agreement, as amended by this First Amendment, the “Amended Credit
Agreement”) which provides, among other things, for revolving Loans to be made
by each Lender to the Borrower in an aggregate principal amount not exceeding
$75,000,000.

B. The Borrower and the Administrative Agent desire, among other things, to
provide for (i) the existing commitment to be referred to as a Tranche A
Commitment, (ii) an additional commitment of $100,000,000 in the form of a
Tranche B Commitment that (x) has a separate Applicable Margin from the
Applicable Margin attached to the Tranche A Commitment and (y) has a separate
Adjusted LIBO Rate from the Adjusted LIBO Rate attached to the Tranche A
Commitment, (iii) the reduction of the concentration limit regarding Corporate
Bond Securities and Bank Loans of a single Obligor and (iv) certain other
related amendments that are set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“First Amendment Closing Date” means February 28, 2012.

“Tranche A Commitment” means (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $75,000,000 or (y) such lesser
amount remaining following any reduction of the Tranche A Commitment in
accordance with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) and (b) on and after the Commitment Termination Date, zero.

“Tranche B Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $100,000,000 or (y) such lesser
amount remaining following any reduction of the Tranche B Commitment in
accordance with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) and (b) on and after the Commitment Termination Date, zero.

“Tranche A Lender” means each Lender that has a Tranche A Commitment.

“Tranche B Lender” means each Lender that has a Tranche B Commitment.



--------------------------------------------------------------------------------

“Tranche A Loan” means each Loan made under the Tranche A Commitment.

“Tranche B Loan” means each Loan made under the Tranche B Commitment.

(b) The following definitions in Annex I to the Credit Agreement are hereby
replaced in their entirety by the following:

“Adjusted LIBO Rate” means (A) with respect to any Eurodollar Borrowing
comprised of Tranche A Loans, for a period of one (1) month commencing on the
later of (x) the date on which such Eurodollar Borrowing is made and (y) the
next Interest Reset Date, an interest rate per annum equal to the product of
(a) the LIBO Rate in effect for such period and (b) Statutory Reserves and
(B) with respect to any Eurodollar Borrowing comprised of Tranche B Loans, for a
period of three (3) months commencing on the later of (x) the date on which such
Eurodollar Borrowing is made and (y) the next Interest Reset Date, an interest
rate per annum equal to the product of (a) the LIBO Rate in effect for such
period and (b) Statutory Reserves.

“Applicable Margin” means (a) with respect to all outstanding Tranche A Loans
provided by the Tranche A Lenders, 1.70% per annum plus, if a Manager Removal
Event has occurred, up to an additional 1.00% as specified by the Administrative
Agent in its sole discretion and (b) with respect to all outstanding Tranche B
Loans provided by the Tranche B Lenders, 2.35% per annum plus, if a Manager
Removal Event has occurred, up to an additional 1.00% as specified by the
Administrative Agent in its sole discretion.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 (Commitment), in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth on the
signature page for such Lender or in the Assignment Agreement pursuant to which
such Lender becomes a party hereto, as applicable, with respect to the Tranche A
Commitment and the Tranche B Commitment, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Commitment Fee” means, for each day, the Unused Amount as of such day
multiplied by a fraction, the numerator of which is 0.75% and the denominator of
which is 360; provided that such Commitment Fee shall be waived (i) for the five
calendar months immediately following October 27, 2011 and (ii) with respect to
all outstanding Tranche B Loans, until April 28, 2012.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $175,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment); provided that upon the mutual, written agreement of the Borrower
and Administrative Agent, the Maximum Commitment may be increased from time to
time in increments of $25,000,000 up to $250,000,000 and (b) on and after the
Commitment Termination Date, zero.

(c) The following clauses of the definition of “Additional Margin Requirement”
in Section 1 of Annex II to the Credit Agreement are hereby amended and restated
in their entirety to read as follows:

clause (ii)(A):

“in the case of Bank Loans and Corporate Bond Securities of a single Obligor
that have an aggregate Market Value which exceeds 5% of the aggregate Market
Value of all Eligible Investments, the percentage specified in Annex II-B-3,
determined based upon such Bank Loan’s Market Value; and”

 

- 2 -



--------------------------------------------------------------------------------

clause (xi):

“in the case of Corporate Bond Securities and Bank Loans of a single Obligor
that have an aggregate Market Value which exceeds 5% of the aggregate Market
Value of all Eligible Investments, the percentage specified in Annex II-C-5,
determined based upon such Corporate Bond Security’s Market Value; and”

(d) The following clauses of the definition of “Excluded Investments” in
Section 2 of Annex II to the Credit Agreement are hereby amended and restated in
their entirety to read as follows:

clause (iv):

“Bank Loans and Corporate Bond Securities which have a Market Value in excess of
20% of the aggregate Market Value of all Eligible Investments;”

clause (xviii):

“Fund Investments in amounts less than the minimum transfer increments or
minimum holding increments, as provided in the credit agreement, indenture or
other document governing the terms of such Fund Investment;”

(e) Section 2.01 of the Credit Agreement is hereby amended as follows:

(i) by renumbering existing Section 2.01 as subsection (a) and inserting “(a)”
immediately prior to the words “Subject to the terms and conditions”

(ii) by replacing the existing references to “(a)” and “(b)” contained therein
with references to “(i)” and “(ii)”, respectively; and

(iii) by inserting a new subsection (b) to the following effect:

“(b) Each Loan made by the Lenders hereunder shall be made as a Tranche A Loan
to the extent the combined principal amount of such Loan (or portion thereof)
and all other outstanding Tranche A Loans do not exceed the Tranche A Commitment
and any Loan (or portion thereof) in excess thereof made by the Lenders
hereunder shall be made as a Tranche B Loan to the extent the combined principal
amount of such Loan (or portion thereof) and all other outstanding Tranche B
Loans do not exceed the Tranche B Commitment.”

(f) Section 3.01(a) of the Credit Agreement is hereby amended by inserting the
words “tranche of” immediately prior to the words “Loan as well as such Lender’s
Applicable Percentage of such Loan” in the final sentence of Section 3.01(a).

(g) Section 3.03(b)(i)(C) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“any such prepayment of principal shall be applied to (x) first, Tranche B Loans
until the principal amount of Tranche B Loans outstanding is zero and
(y) second, Tranche A Loans thereafter.”

(h) Section 6.01(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“furnish to the Administrative Agent as soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower
(beginning with the year ended December 31, 2011) (A) audited consolidated
financial statements, including balance sheet, income statement

 

- 3 -



--------------------------------------------------------------------------------

and statement of cash flows of the Equity Owner and the accompanying footnotes
for such fiscal year and (B) financial statements of the Borrower, in each case
prepared, subject to Section 1.04(Accounting Matters), in accordance with GAAP,
setting forth in the case of each fiscal year ending after December 31, 2010 in
comparative form the figures for the previous fiscal year, in the case of each
of clause (A) and (B), audited by Deloitte & Touche LLP or another firm of
Independent certified public accountants of nationally recognized standing;”

(i) Section 6.01(b)(iv) of the Credit Agreement is hereby amended by replacing
the phrase “fifteen (15)” with the phrase “twenty (20)”.

(j) Section 9.03(b)(ii) of the Credit Agreement is hereby amended by replacing
the table therein with the table set forth below:

 

Name

   Telephone
Number     

Email Address

Chief Legal Counsel of CNL Financial Group – Mark Scimeca

     407-540-2700      

mark.scimeca@cnl.com

Chief Legal Counsel of Corporate Capital Trust, Inc.

     

Chief Financial Officer of Corporate Capital Trust, Inc. - Paul S. Saint-Pierre

     407-353-3618      

Paul.saint-pierre@cnl.com

(k) Annex II-B-3 to the Credit Agreement is deleted and replaced by Annex II-B-3
to this First Amendment.

(l) Annex II-C-5 to the Credit Agreement is deleted and replaced by Annex II-C-5
to this First Amendment.

(m) Exhibit B to the Credit Agreement is deleted and replaced by Exhibit B to
this First Amendment.

(n) Number 4 of Exhibit C to the Credit Agreement is deleted and replaced by the
following and the existing number 4 of Exhibit C is renumbered as number 5:

“4. Type of Loan: Type of Loan: [Tranche A Loans][Tranche B Loans]”

Section 2. Conditions Precedent. It shall be a condition precedent to the
effectiveness of this First Amendment that each of the following conditions are
satisfied:

(a) Agreements. The Administrative Agent shall have received executed
counterparts of this First Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

 

- 4 -



--------------------------------------------------------------------------------

(b) Evidence of Authority. The Administrative Agent shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the First Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this First Amendment
and to perform its obligations under the Credit Agreement and the Notes, in each
case as amended by this First Amendment and each other Credit Document to be
executed by it and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this First Amendment and the other Credit
Documents to be executed and delivered in connection with this First Amendment
and to act with respect to this First Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party to the
Amended Credit Agreement), may conclusively rely until it shall have received a
further certificate of the Borrower canceling or amending such prior
certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered to the Administrative Agent in connection with the closing
of the Credit Agreement; and

(2) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(c) Notes. Upon the request of any Lender to the Borrower made in accordance
with Section 3.02 of the Amended Credit Agreement, such Lender shall have
received a Note (including Schedule 1 for such Note that is accurate as of the
First Amendment Closing Date) substantially identical to Exhibit B to the
Amended Credit Agreement duly executed and delivered by an Authorized
Representative of the Borrower. Upon each requesting Lender’s receipt of such
Note, such Lender shall promptly return to the Borrower the Note delivered by
the Borrower to such Lender on the Closing Date.

(d) Collateral Documents, Management Agreement, etc. The Administrative Agent
shall have received, to the extent the Administrative Agent has determined that
certain or all of the Collateral Documents, Management Agreement and LLC
Agreement are required to be replaced, amended, supplemented or otherwise
modified to secure or otherwise contemplate the obligations set forth in this
First Amendment and the Amended Credit Agreement, such replacements, supplements
or other modifications dated the First Amendment Closing Date (or such later
date as the Administrative Agent may agree in its discretion), in form and
substance reasonably satisfactory to the Administrative Agent.

(e) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the First Amendment Closing Date, be pending or,
to the knowledge of the Borrower, threatened in writing with respect to any of
the transactions contemplated hereby or by the Amended Credit Agreement which
could, in the reasonable opinion of the Administrative Agent, be adverse in any
material respect to the Borrower.

(f) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the First Amendment Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that, as of
such date:

(1) all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

 

- 5 -



--------------------------------------------------------------------------------

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in
all material respects as if made on the First Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(4) no Default or Event of Default shall be continuing.

(g) Opinions of Counsel. The Administrative Agent shall have received a
customary opinion letter, dated as of the First Amendment Closing Date and
addressed to the Lenders and the Administrative Agent, from Dechert LLP, counsel
to the Borrower, the Manager and CNL, addressing the matters set forth in
Exhibit F hereto, which shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Required Lenders:

(h) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit G hereto addressed to the Administrative
Agent and the Lenders. All representations and warranties of the Manager set
forth therein shall be true and correct in all material respects as of the First
Amendment Closing Date and immediately after the initial funding of any Tranche
B Loans with the same effect as if then made.

(i) Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit H hereto addressed to the
Administrative Agent and the Lenders. All representations and warranties of the
Equity Owner set forth therein shall be true and correct in all material
respects as of the First Amendment Closing Date and immediately after the
initial funding of any Tranche B Loans with the same effect as if then made.

(j) CNL Letter. The Administrative Agent shall have received from CNL a letter
in the form of Exhibit I hereto addressed to the Administrative Agent and the
Lenders. All representations and warranties of CNL set forth therein shall be
true and correct in all material respects as of the First Amendment Closing Date
and immediately after the initial funding of any Tranche B Loans with the same
effect as if then made.

(k) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under this First Amendment.

(l) Federal Reserve Form U-1. Each Lender shall have received a Federal Reserve
Form U-1 duly completed and executed by the Borrower and the relevant Lender
reflecting the Maximum Commitment as amended by this First Amendment.

(m) After giving effect to any requested Borrowing on the First Amendment
Closing Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

(n) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and by the Amended Credit Agreement and all agreements,
instruments, documents and opinions of counsel executed, submitted, or delivered
pursuant to or in connection with this First Amendment by or on behalf of the
Borrower shall be reasonably satisfactory in form and substance to the
Administrative Agent and its

 

- 6 -



--------------------------------------------------------------------------------

counsel; all certificates and opinions delivered pursuant to this First
Amendment shall be addressed to the Administrative Agent and the Lenders, or the
Administrative Agent and the Lenders shall be expressly entitled to rely
thereon; the Lenders and their counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this First
Amendment and the Amended Credit Agreement shall be reasonably satisfactory to
counsel to the Administrative Agent.

Section 3. Miscellaneous.

(a) GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this First Amendment or any other
Credit Document may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrower
and the Administrative Agent (or other applicable party thereto as the case may
be), and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this First Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this First
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this First Amendment.

(d) Counterparts. This First Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this First Amendment.

(g) Entire Agreement. This First Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Credit Agreement and the
Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER CCT FUNDING LLC, as Borrower By: CORPORATE CAPITAL TRUST, INC., as its
Designated Manager By:   /s/ Andrew A. Hyltin   Name: Andrew A. Hyltin   Title:
President and Chief Executive Officer

 

ADMINISTRATIVE AGENT DEUTSCHE BANK AG, NEW YORK BRANCH
as Administrative Agent By:   /s/ Ian Jackson   Name: Ian Jackson   Title:
Director By:   /s/ Satish Ramakrishna   Name: Satish Ramakrishna   Title:
Managing Director



--------------------------------------------------------------------------------

LENDER DEUTSCHE BANK AG, NEW YORK BRANCH
as Lender By:   /s/ Ian Jackson   Name: Ian Jackson   Title: Director By:   /s/
Satish Ramakrishna   Name: Satish Ramakrishna   Title: Managing Director

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Type of Commitment:

   Amount
of Commitment:      Percentage
of Tranche:  

Tranche A Commitment

   $ 75,000,000         100 % 

Tranche B Commitment

   $ 100,000,000         100 %    

 

 

    

Total Commitment:

   $ 175,000,000         

 

 

    



--------------------------------------------------------------------------------

Annex II-B-3

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for such Bank Loans and

Corporate Bond Securities of a single Obligor as a

percentage of the aggregate Market Value for all Eligible

Investments

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 15%

     [     ]* 

Greater than 15% and less than or equal to 20%

     [     ]* 

Greater than 20%

     [     ]* 

 

*

CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

Annex II-C-5

Additional Margin Requirement – Corporate Bond Securities

 

Aggregate Market Value for such Corporate Bond

Securities and Bank Loans of a single Obligor as a

percentage of the aggregate Market Value for all Eligible

Investments

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 20%

     [     ]* 

Greater than 20%

     [     ]* 

 

*

CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

[            ], 201[  ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
Deutsche Bank AG, New York Branch and its successors and assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as defined below),
the principal amount of each [Tranche A Loan]/[Tranche B Loan] from time to time
made by the Lender to the Borrower under that certain Credit Agreement dated as
of August 22, 2011 (as hereafter amended from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined)
between the Borrower and the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
[Tranche A Loan]/[Tranche B Loan] from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. The aggregate unpaid amount of all [Tranche A
Loans]/[Tranche B Loans] recorded by the Lender on its books or set forth on the
schedule attached hereto shall be rebuttable presumptive evidence of the unpaid
principal amount of this Note. All payments of principal and interest shall be
made to the Lender in Dollars in immediately available funds at the Payment
Office of the Lender. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Note is the Note referred to in the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence of an Event of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. [Tranche A Loans]/[Tranche B Loans] made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, type, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

CCT FUNDING LLC

By:

 

CORPORATE CAPITAL TRUST, INC.,
its Designated Manager

By:       Name:   Title:

[Signature page to Note]



--------------------------------------------------------------------------------

SCHEDULE 1 TO NOTE

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance This
Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF REQUIRED BORROWER AND MANAGER OPINION

[Attached]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MANAGER LETTER

[Attached]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF EQUITY OWNER LETTER

[Attached]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CNL LETTER

[Attached]